
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.28


***CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR AN ORDER
GRANTING CONFIDENTIAL TREATMENT OF SUCH INFORMATION IN ACCORDANCE WITH RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AGREEMENT
BETWEEN
RISKWISE, L.L.C. AND
US SEARCH.COM INC.


    The Effective Date of this AGREEMENT is March 1, 2001 by and between
RiskWise, L.L.C. with offices at 1010 West St. Germain Street, Suite 300, St.
Cloud, MN 56301 ("RiskWise") and US SEARCH.com Inc, with a principal place of
business at 5401 Beethoven Street, Los Angeles, CA, 90066 ("US Search");

A.RiskWise provides a variety of computer based information, verification, and
fraud detection services and products to its customers ("RiskWise Information
Services"); and

B.US Search has a need to use a variety of information services in its business
processes on its own behalf and on behalf of its clients; and

C.RiskWise is willing to make the RiskWise Information Services available to US
Search for use by US Search and clients of US Search under the terms and subject
to the conditions set forth herein; and

D.RiskWise and US Search now desire to enter into an agreement ("Agreement") for
RiskWise to provide the information services outlined below.

    THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for good and valuable consideration, the sufficiency of which are
hereby acknowledged, the parties intend to be legally bound and do hereby agree
as follows:

I.  SERVICES TO BE PROVIDED:

A.  Description of Services.

    During the term of this Agreement, RiskWise will provide a variety of
information services, including but not limited to the RiskWise Information
Services. The RiskWise Information Services will be provided consistent with
Exhibits A, D, and E attached hereto and incorporated by reference. US Search or
its client(s) will pass an electronic information file to RiskWise on an as
needed basis which may contain ***. Upon receipt of information from US Search,
RiskWise will automatically process the information and provide the services
that correspond to the RiskWise service request code submitted by US Search.
RiskWise will provide US Search with the service request codes associated with
the RiskWise Information Services upon execution of this Agreement and will
promptly provide US Search with any modifications thereto as may become
available from time to time.

B.  Grant of License.

    RiskWise hereby grants to US Search a non-exclusive license to use the
RiskWise Information Services as a merchant protecting against fraud in its
internal businesses and to externally market, distribute and sell the Licensed
Services (as defined below) to actual and prospective clients of US Search as a
stand alone product or in combination with US Search's other products. RiskWise

1

***
Confidential

--------------------------------------------------------------------------------

acknowledges that US Search may sell such Licensed Services under either the
RiskWise product name or a US Search product name, at US Search's discretion. US
Search may store, maintain, collect or otherwise use, which may include the
creation of an output database, the output data returned to it or its customers
pursuant to the Licensed Services for the sole purpose of internal reporting,
analysis and answering customer service related questions that may arise from
the use of the Licensed Services. US Search is otherwise specifically prohibited
from copying, storing, maintaining, collecting, or otherwise using the output
data returned to it or its customers pursuant to the Licensed Services for any
other purpose. Unless otherwise agreed to in writing by RiskWise, such license
is subject to the restrictions contained in this Agreement, including, without
limitation, the restrictions in Section II of this Agreement.

    US Search may market, sell and distribute the RiskWise Information Services
listed in Exhibit A and enhanced and/or customized derivatives thereof and
additions thereto created by RiskWise (the "Licensed Services").

C.  US Search Responsibilities.

    US Search will have the following primary responsibilities related to this
Agreement:

1)***.

2)***.

3)Printing or reproduction of any sales collateral materials.

4)Meet monthly with key representatives of RiskWise.

5)Quarterly review of product offering and pricing tiers.

D.  RiskWise Responsibilities.

    RiskWise will have the following responsibilities related to this Agreement:

1)Product delivery to US Search.

2)Meeting the service level specifications defined by RiskWise and agreed to by
US Search as referenced in Exhibit D.

3)Provide sales training, consultative support in the development of sales
collateral materials, and sales support as further defined in Exhibit E
attached.

4)Meet monthly with key representatives of US Search.

5)Quarterly review of product offering and pricing tiers.

6)RiskWise, at no additional expense to US Search, will use commercially
reasonable efforts to acquire and incorporate ***, as identified in the Licensed
Services stated in Exhibit A into the products and services available to US
Search on or before June 30, 2001.

7)RiskWise, at no additional expense to US Search, will use commercially
reasonable efforts to acquire and incorporate *** into the products and services
available to US Search on of before June 30, 2001. ***.

2

***
Confidential

--------------------------------------------------------------------------------



II.  PRODUCT LIMITATIONS.

A.  Direct Marketing Industry.

    1. Due to RiskWise's obligations arising out of a separate agreement and
subsequent litigation with an undisclosed third party (herein "Supplier"), the
details of which US Search has not been advised of, US Search and its customers
are prohibited from marketing, selling, distributing or licensing any RiskWise
Information Services in the Direct Marketing Industry as either noted in
Exhibit B or as a result of a Direct Marketing Determination as herein defined..
For purposes of this Agreement, the Direct Marketing Industry means companies
that sell a substantial portion of their products or services through catalogs,
mail order, print advertisements, circulars, telemarketing and/or television
(including by means of infomercials and special programming) permitting direct
response from customers via mail, telephone or otherwise. For purposes of this
Agreement, the parties agree that each of the companies listed on Exhibit B are
companies in the Direct Marketing Industry. The determination of whether any
other company is in the Direct Marketing Industry ("Direct Marketing
Determination") shall be made if: (a) RiskWise in consultation with Supplier
determines if the company meets the Direct Marketing Definition; (b) if the
company does fall within the Direct Marketing definition then RiskWise shall
request a waiver on US Search's behalf that would allow US Search to continue
its marketing and/or sales efforts with the company in question ("Waiver");
(c) RiskWise shall use reasonable efforts to secure the Waiver from Supplier;
and (d) If after Supplier considers the request for a Waiver and, still
determines that the company is a Direct Marketer then the decision shall be
final and binding on US Search and its customers for purposes of this Agreement.
RiskWise shall use reasonable efforts to obtain the Direct Marketing
Determination within ten (10) business days.

    2. RiskWise will, within three (3) business days of learning that US Search
is marketing to a Direct Marketing company not named in Exhibit B, notify US
Search that said company is considered a company within the Direct Marketing
Industry after promptly getting a Direct Marketing Determination. US Search will
cease further marketing efforts with that prospective customer.

    3. US Search acknowledges and agrees that upon thirty (30) days' written
notice to US Search, RiskWise is entitled to discontinue the provision of
Licensed Services to any customer of US Search that subsequent to the
implementation of the Licensed Services, receives a Direct Marketing
Determination.

    4. If in US Search's sole discretion this Direct Marketing Industry
limitation becomes too restrictive the parties agree that US Search shall have
the option to either negotiate a mutually agreeable reduction in the Advance
Monthly Minimum payments referred to in Section III herein or cancel this
Agreement upon thirty (30) days written notice. For purposes of this section, US
Search agrees that the list stated in Exhibit B is not considered restrictive,
however, if RiskWise designates a company, other than the companies disclosed on
Exhibit B, as a company in the Direct Marketing Industry then US Search may
terminate this Agreement upon thirty (30) days written notice to RiskWise.

B.  Sales to Consumers.

    US Search agrees that it will not, and will prohibit its customers from,
selling the RiskWise Information Services directly or indirectly to individual
consumers. RiskWise agrees that the RiskWise Information Services may be sold to
businesses or in conjunction with a transaction taking place on/in an auction or
exchange business setting, or the like, to a consumer who will use the RiskWise
Information Services to prevent fraud, or to verify applicant data.

3

***
Confidential

--------------------------------------------------------------------------------

C.  Pre-Employment Screening.

    US Search understands and agrees that neither it nor any of its customers
will use any of the RiskWise Information Services for pre-employment screening
purposes.

D.  Sales to Resellers.

    US Search understands and agrees that it will not sell any of the RiskWise
Information Services to any reseller. A reseller is defined as a customer who,
for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages
in the practice of creating, assembling, evaluating, or providing information,
either directly or as a supplier to others, regarding at least two of the
following items, which shall include but not be limited to: a person's social
security number, mother's maiden name, current address, prior address, telephone
number, birth date, criminal history, history of civil actions, driving records,
vehicle information, past employment history, social security information,
income level, tax records or history of voter registration. Companies that are
considered resellers at the time this Agreement is executed include, for
example, ***.

E.  Product Distribution.

    1. For any customers where RiskWise (or one of its Affiliated Entities) has
previously sold and is currently providing one or more specific RiskWise
Information Services, the customer will have an opportunity to receive such
specific RiskWise Information Services by establishing an account with US
Search, at US Search's sole discretion. In these situations, RiskWise will be
entitled to receive a payment from US Search equal to the higher of (i) the
transaction price then in effect with such customer, or (ii) the transaction
price to which it would be entitled hereunder. For purposes of this Agreement,
RiskWise Affiliated Entities means Lexis-Nexis, Peoplewise, and The National
Fraud Center. RiskWise shall identify such customer to US Search within three
business days after it knows that US Search contacted a RiskWise customer.
RiskWise will provide documentation corroborating current customer status and
the transaction prices in effect for the customer.

    2. Notwithstanding the aforementioned, US Search shall be free to market,
sell and/or distribute the Licensed RiskWise Information Services that US Search
is licensed to market, distribute or sell, to such a customer, who is not
currently receiving such RiskWise Information Services directly from RiskWise or
one of its named Affiliates, at such prices as are consistent with Exhibit C
attached hereto or as otherwise agreed in writing by the parties.

F.  Competing Products and Product Development.

    1. Except as set forth below, during the term of this Agreement, US Search
agrees not to outsource development of new products and sell those products that
are substantially similar in process and compete with the products listed in
Exhibit A unless and until US Search has paid the Aggregate Minimum as herein
defined below. For purposes of this Agreement, "process" shall mean the overall
manner in which an end result is produced. In the event that US Search desires
to outsource development of a product or products that are substantially similar
in process and would compete with the products listed in Exhibit A, US Search
shall present such development opportunity to RiskWise. RiskWise shall have
twenty (20) calendar days to elect to assist US Search in developing such a
product and present a bid consisting of a scope of work and development fee. If
the bid is consistent with the proposed development project and commercially
reasonable in price, the parties will then enter into a separate contract that
will cover the development of the new product(s). If either (i) RiskWise does
not elect to assist in the development of such product or products within the
twenty (20) calendar days, or (ii) RiskWise's proposed development fee is not
commercially reasonable for a development project of

4

***
Confidential

--------------------------------------------------------------------------------

the scope proposed, then US Search shall be free to outsource such development
projects, provided, however, that US Search shall be required to continue to
offer the Licensed Services to its customers. For purposes of the Agreement,
RiskWise's proposed development fee will be deemed to be commercially
reasonable, unless US Search is able to obtain a competing bid for the services
that is ten (10) percent or more lower than RiskWise's proposed fee.

    Notwithstanding the aforementioned, the following provisions shall apply:

    a) US Search shall be free to produce, directly or in concert with others,
and/or sell any products that are similar in process and compete with the
Licensed Services, if said product(s) is for a company that is defined as a
Direct Marketing Industry company or for any other company that US Search is
restricted from doing business with under this Agreement.

    b) US Search shall be free to develop and sell products that incorporate
foreign/ international data from any and all sources available to it.

G.  Miscellaneous Restrictions.

    US Search agrees that it will use the RiskWise Information Services in
accordance with the following:

    1. US Search may not copy, secure, or claim ownership to any content
included in the Licensed Services

    2. US Search agrees that it will enter into a written user agreement with
its customers in the form of Exhibit F hereto (or such other form as is approved
by RiskWise in advance) before making the RiskWise Information Services
available to such customer.

III. FEES AND PRICES.

A.US Search and RiskWise agree to split the net revenues attributable to only
the Licensed Services delivered through the US Search processing platforms (Net
Revenue) on a *** US Search- *** RiskWise basis. If any customer requests the
delivery of a product or service sold directly by RiskWise and/or Lexis-Nexis
through the US Search channel, the parties agree to negotiate in good faith an
appropriate revenue split with respect to such transaction. For purposes of this
section Net Revenue means the revenue received by US Search from its customers
on that portion of a sale that relates to the RiskWise Licensed Services. Under
no circumstances, except as stated below, will RiskWise's share of the Net
Revenue with respect to any specific transaction be below its share of the
minimum transaction price set forth on Exhibit C. Net Revenue specifically does
not include (i) any refunds or chargebacks; or (ii) revenue share payments that
a customer of US Search is entitled on the sale of Licensed Services as long as
RiskWise maintains its share of the minimum transaction price.

B.US Search agrees that it will not sell any of the Licensed Services for any
amount lower than the minimum transaction prices as shown on Exhibit C, without
prior written approval by RiskWise. Such approval will not be unreasonably
withheld or delayed. Furthermore, in the event that US Search desires to provide
the Licensed Services together with other services ("Bundled Services"), US
Search will give reasonable advance notice to RiskWise and the parties agree to
negotiate in good faith the appropriate share of the Bundled Services price
attributed to the Licensed Services.

C.US Search agrees to pay the advance monthly minimum payment as shown in
Exhibit C (herein "Advance Monthly Minimum"). On an ongoing basis, RiskWise
agrees to give US

5

***
Confidential

--------------------------------------------------------------------------------

Search a credit against RiskWise's future revenue share if the Advance Monthly
Minimum payment made in a given month exceeds RiskWise's revenue share for that
month. US Search's credit shall be equal to the difference between the Advance
Monthly Minimum paid and RiskWise's revenue share for that month. Once US Search
recoups its accumulated credit, RiskWise will receive the portion of its revenue
share that is greater than the Advance Monthly Minimum for that month, if any.
The Advance Monthly Minimum payments shall begin on the Effective Date and shall
continue for the term of the Agreement, unless and until the aggregate amount of
the transaction revenue actually received by RiskWise from US Search equals or
exceeds *** (the "Aggregate Minimum"). For purposes of determining whether the
actual transactional revenue has exceeded either the Advance Monthly Minimum or
the Aggregate Minimum, as the case may be, transaction fees from both the
Licensed Services as well as transaction fees from products that are jointly
developed in the future by the parties and sold by US Search, if any, shall be
taken into account. In the event either party terminates this Agreement RiskWise
shall be entitled to keep any Advance Monthly Minimum payments that had been
credited against US Search's future Advance Monthly Minimums but not applied. In
the event that this Agreement expires and US Search's total Advance Monthly
Minimum payments exceed RiskWise's total revenue share then RiskWise will credit
this amount against future services until this credit is recouped. This
Agreement will remain in full force and effect under the same terms and
conditions until US Search's credit is recouped

D.Concurrent with the execution of this Agreement, US Search agrees to pay to
RiskWise *** in advance as compensation for personnel cost, and, to the extent
authorized by US Search in advance, airfare, lodging, and meal expenses directly
related to RiskWise's support of the US Search sales initiatives and technical
integration (the "Advance Payment"). RiskWise shall draw down upon these funds
as may be necessary to support US Search in the marketing, distribution and
sales of the Licensed Services (the "Support Services"). Exhibit E outlines
RiskWise's Support Services obligation during the term of the Agreement. Upon
exhausting the Advance Payment, the parties will determine support for the
remainder of the Agreement. RiskWise agrees to provide US Search a monthly
detailed report of expenditures accounting for the Advance Payment beginning
five (5) days after the Effective Date of this Agreement and on the 5th day of
each month thereafter. US Search acknowledges that RiskWise has already
commenced support services on US Search's behalf, and that as of the date
hereof, *** of the Advance Payment has been utilized. As part of RiskWise's
initial sales support, RiskWise will provide validation testing with respect to
certain records submitted by US Search. US Search will pay RiskWise its revenue
share of the minimum transaction price with respect to all records run for
validation testing. Such fees may be paid by US Search by drawing against the
Advance Payment.

E.US Search will provide a detailed schedule monthly to RiskWise supporting the
revenue share payment. Such schedule, together with the revenue share payment,
shall be delivered to RiskWise within thirty (30) days after the close of each
month. The schedule will at a minimum include US Search's customer name, product
sold, price and transaction volume. Failure to make the Minimum Advance Monthly
payment when due shall be deemed a material breach of this Agreement. With
respect to any products sold by RiskWise or one of its Affiliates and delivered
through the US Search channel, RiskWise will remit to US Search, within thirty
(30) days after the close of each month, its revenue share payment.

6

***
Confidential

--------------------------------------------------------------------------------



IV. WARRANTIES AND RESPONSIBILITIES OF THE PARTIES.

A.RiskWise warrants that it will at all times (a) comply with all applicable
laws then in effect, while performing the services set forth in this Agreement;
(b) obtain all necessary consents and authorizations prior to providing any
services; (c) ensure that none of the services will infringe on the proprietary
or ownership rights of any party; and (d) maintain the personnel, equipment and
data necessary to accomplish the services and provide the products contemplated
hereunder; (e) RiskWise is the legal and beneficial holder of all patent,
copyright, proprietary and all other rights, titles and interests in or to the
RiskWise Information Services, subject to no liens, encumbrances or third-party
claims, and RiskWise's grant of rights, including but not limited to the sale of
the RiskWise Information Services to US Search and its customers does not
violate any Laws or any third-party rights.

B.RiskWise shall use its reasonable efforts to ensure that its information
services are provided timely and are current, accurate and complete.
Notwithstanding the foregoing, neither RiskWise nor any third party data
provider makes any warranties of any type regarding the accuracy of the
information services.

C.US Search warrants that it will at all times (a) comply with all applicable
laws then in effect, while utilizing Licensed Services; and (b) obtain all
necessary consents and authorizations prior to utilizing the Licensed Services.

V.  CHANGES IN LAW.

    If, as a result of any change in applicable law, order or ruling of any
judicial or administrative body, or a change in the terms under which
information or data is provided to RiskWise by any third party data provider,
either party believes in good faith that this Agreement cannot be performed as
written without violating applicable law or the requirements of any contract
with a third party data provider, the parties agree to negotiate in good faith
in an attempt to modify this Agreement to the extent necessary to assure that
the parties will be in compliance with the requirements of applicable law or
such contract. In addition, without limiting either party's rights under the
immediately preceding sentence, in the event that (a) the parties are unable to
negotiate a modification to this Agreement pursuant to this paragraph V. or
(b) any state or federal agency or any third party data provider asserts that
activity by the parties hereto violates applicable law or any such contract
respectively, either party shall have the right, following written notice to the
other party, to terminate this Agreement immediately, without penalty, financial
obligation, or liability of any kind to the other party or any individual, in
such cases, each party shall remain liable to the other for payment with respect
to all services provided prior to the effective date of such termination.

VI. UPDATES.

A.RiskWise will inform US Search in writing a minimum of sixty (60) days in
advance when updates to the Non-FCRA Products become generally available to
RiskWise customers. At the same time, RiskWise will notify US Search in writing
of any and all changes made to delivery specifications. US Search agrees that it
will prepare for, and implement, the RiskWise changes to delivery specifications
within one hundred twenty (120) days after written notification of the changes
from RiskWise or in a time frame agreed to in writing by RiskWise. RiskWise
shall also notify US Search of new products which are generally available to
RiskWise customers when such new products generally become available to RiskWise
customers. Such products may include, for example, supplemental or enhanced
verification/authentication services. Both

7

***
Confidential

--------------------------------------------------------------------------------

parties will use reasonable efforts to mutually determine the terms under which
the updates or new products will be made available to US Search taking into
consideration any contractual or legal factor that may prohibit RiskWise from
providing such enhancements or new products to US Search.

B.This Section VI shall have no effect whatsoever on products that shall be
customized or otherwise developed for US Search. The parties agree to work
together to establish reasonable time frames within which to implement the
integration of products customized for US Search.

VII. SERVICE LEVEL.

    RiskWise will adhere to the service levels in the Technical Service and
Support Specifications Agreement attached as Exhibit D. In the event US Search
believes RiskWise has failed to meet such Technical Service and Support
Specifications, it shall give RiskWise written notice of such alleged breach
setting forth in sufficient detail the specifics of such alleged breach.
RiskWise shall have thirty (30) days to cure such breach. If RiskWise fails to
cure such breach within such thirty (30) days period, US Search may terminate
this Agreement.

8

***
Confidential

--------------------------------------------------------------------------------

VIII.  INSURANCE.

    Each party shall at all times during the term of this Agreement maintain
general comprehensive liability insurance and personal injury liability
insurance (errors and omissions) in aggregate limits of no less than $1,000,000
and automobile and workers compensation insurance, in aggregates required by
law, to insure against accidents and negligent acts of such party and its
employees, that results in injuries to third parties.

IX.  TERM AND TERMINATION.

A.This Agreement shall be effective as of the date it is signed by both parties
and noted in the preamble (herein the "Effective Date") and shall continue for a
period of three (3) years (the "Initial Term"). Thereafter, unless terminated in
writing by either party at least one hundred and eighty (180) days prior to the
end of the Initial Term (or any Renewal Term (as defined below)), this Agreement
will continue for successive terms of one year (each such successive term is a
"Renewal Term").

B.Either party may terminate this Agreement at any time for breach by the other
party upon providing written notice of termination. Each party shall be provided
a cure period of thirty (30) days after receipt of written notice of breach, to
cure the breach. Breach of this Agreement by either party includes, without
limitation, the following circumstances: (a) failure to perform any material
obligation hereunder that remains uncured after thirty (30) days prior written
notice; (b) the admission in writing of the inability to pay debts generally as
they become due or the taking of any corporate action tantamount to such
admission; (c) ceasing to do business as a going concern; (d) making any
assignment for the benefit of creditors.

C.RiskWise may terminate this Agreement upon thirty (30) days written notice to
US Search in the event that US Search undergoes a change of control. For
purposes of this section, a change of control with respect to US Search occurs
if (i) more than 50% of the total voting power of the outstanding securities of
US Search are transferred to another party that is a Competitor (as herein
defined below) of RiskWise, in a single, or related series, of transactions;
(ii) US Search sells, leases, exchanges or transfers more than 50% of its assets
in a single transaction or through a series of related transactions to a
Competitor of RiskWise; or (iii) US Search merges or consolidates with another
party that is a Competitor of RiskWise, with the effect that the equity holders
immediately prior to such merger or consolidation hold less than 50% of the
combined voting power of the then outstanding securities of the surviving party
of such merger or the party resulting from such consolidation. For the purpose
of this Section IX(C) a Competitor shall be defined as a rival business that
performs substantially the same services as RiskWise or any of its Affiliates
("Competitor"). A change of control will not be deemed to occur solely as a
result of US Search transferring its shares or assets to a newly created entity
controlled by the equity holders of US Search immediately prior to such
transfer, or if US Search changes its name or forms an Affiliated company
controlled, directly or indirectly, by the equity holders of US Search
immediately prior to such formation by US Search.

D.US Search may terminate this Agreement upon thirty (30) days written notice to
RiskWise in the event that RiskWise undergoes a change of control. For purposes
of this section, a change of control with respect to RiskWise occurs if (i) more
than 50% of the total voting power of the outstanding securities of RiskWise are
transferred to another party that is a Competitor (as herein defined below) of
US Search, in a single, or related series, of transactions; (ii) RiskWise sells,
leases, exchanges or transfers more than 50% of its assets in a single

8

***
Confidential

--------------------------------------------------------------------------------

transaction or through a series of related transactions to a Competitor of US
Search; or (iii) RiskWise merges or consolidates with another party that is a
Competitor of US Search, with the effect that the equity holders immediately
prior to such merger or consolidation hold less than 50% of the combined voting
power of the then outstanding securities of the surviving party of such merger
or the party resulting from such consolidation. For the purpose of this
section IX(D) a Competitor shall be defined as a rival business that performs
substantially the same services as US Search or any of its Affiliates
("Competitor"). A change of control will not be deemed to occur solely as a
result of RiskWise transferring its shares or assets to a newly created entity
or to one of its affiliated entities controlled directly or indirectly by Reed
Elsivier PLC, or if RiskWise changes its name or forms an affiliated company
controlled, directly or indirectly, by the equity holders of RiskWise
immediately prior to such formation by RiskWise.

X.  CONFIDENTIALITY.

A.The term "Confidential Information," as used in this Agreement, shall include
all proprietary, business, commercial, customer, or financial information,
including but not limited to this Agreement, whether or not it is appropriately
marked as "Confidential" or "Proprietary" of RiskWise or its Affiliates or US
Search or its Affiliates, now in existence or hereafter created. To the extent
allowed under the Law neither party may reveal Confidential Information
belonging to the other party to any individual or entity not a party to this
Agreement without the express written consent of the non-disclosing party. Upon
expiration or termination of this Agreement for any reason, the limited right to
use the Confidential Information granted by this Agreement shall immediately
terminate, and neither party nor anyone permitted access by that party under
this Agreement shall have any further right to use Confidential Information
belonging to the other party in any way. Upon the request of US Search, RiskWise
agrees to delete from RiskWise's data storage any information provided by US
Search, including but not limited to US Search's files, and return or destroy
all materials received from US Search. In the event that RiskWise destroys the
materials, it will then provide US Search with written notification that the
materials were destroyed. Notwithstanding the foregoing, the term "Confidential
Information" shall not include any portion of such information that is (a) in or
enters the public domain, other than by breach of this Agreement; (b) known to
the receiving party at the time of first receipt, or thereafter becomes known to
the receiving party without similar restrictions from a source than a party to
this Agreement or their respective Affiliates, as evidenced by written records;
or (3) developed by the non-disclosing party independent of any disclosure
hereunder as evidenced by written records.

B.Furthermore, RiskWise specifically agrees that US Search data and US Search
customer data that are furnished under this agreement are deemed to be
Confidential Information and shall only be used in accordance with this
Agreement and for no other purpose unless specifically agreed to in writing.
RiskWise is specifically prohibited from using any US Search Data or US Search
customer data or any scores generated under this Agreement for any purpose other
than the provision of the RiskWise Information Services to US Search and/or its
clients.

C.The parties recognize that remedies at Law may not be sufficient to protect
Confidential or Proprietary Information from disclosure, therefore, either party
may seek equitable relief or any other remedy allowed by a court of competent
jurisdiction.

9

***
Confidential

--------------------------------------------------------------------------------



XI.  INDEMNIFICATION.

A.Each party agrees to mutually indemnify and hold each respective company,
their Affiliates, officers, directors, employees and agents harmless from any
and all damages, costs and expenses, including reasonable attorney's fees,
(collectively known as "Loss") that may arise from, or may be attributable to
errors, omissions or fault of the other party in performing the terms and
conditions of this Agreement, except and to the extent that any such Loss arises
from, or may be attributable to errors, omissions or fault of the party seeking
indemnification, including their Affiliates, officers, directors, employees and
agents. Mutual indemnification will survive the termination of the Agreement.

B.RiskWise agrees to indemnify and hold US Search, its Affiliates and clients,
harmless from any and all damages, claims, costs and/or expenses, including but
not limited to attorney's fees and costs associated with litigation or
alternative dispute resolution arising out of or related to any action or
proceeding that may ensue against US Search, its Affiliates and/or clients by
the Supplier as result of any permitted selling, marketing or distributing the
Licensed Services to a company that is designated a Direct Marketing Company
after the date hereof or any other damages, claims costs and/or expenses that
may arise out of the pending litigation referred to in Section II(A). This
provision shall survive the termination or expiration of this Agreement.

XII.  INDEPENDENT CONTRACTOR.

    RiskWise shall perform the services as an independent contractor, and
nothing contained in the Agreement or otherwise shall be deemed to create any
employment, partnership, or joint venture between RiskWise and US Search.
RiskWise acknowledges that Services provided are solely within its control and
neither RiskWise nor any of its employees will hold itself out as anything but
an independent contractor to US Search.

XIII.  RIGHT TO AUDIT.

    US Search agrees that RiskWise may, from time to time, upon ten
(10) business days notice and during reasonable business hours, audit US Search
with respect to US Search's uses of the RiskWise Information or other data
services provided hereunder to verify compliance with this Agreement, and US
Search will reasonably cooperate in such audits. US Search further agrees to
cooperate in any audits of the US Search's practices using the RiskWise
Information Services. US Search will require that its clients using the
information generated by RiskWise will cooperate with any audit of US Search's
practices to the extent necessary.

XIV.  FORCE MAJEURE.

    In the event performance by either party under this Agreement is delayed by
reason of fire, war, civil disobedience, strike, weather or any other cause
beyond that party's reasonable control, such delayed performance shall not be a
default under this Agreement.

XV.  GOVERNING LAW.

    This Agreement and the obligations of the parties hereunder, shall be
governed and interpreted in accordance with the laws of the state of Delaware in
effect from time to time during the term hereof.

10

***
Confidential

--------------------------------------------------------------------------------

XVI.  FINAL AGREEMENT/AMENDMENT.

    This Agreement is the complete Agreement between the parties and supersedes
any prior oral or written agreement concerning the subject matter (including,
without limitation, any confidentiality agreement entered into by the parties).
If any provision of the Agreement is held invalid or unenforceable, the
remaining provisions will remain in effect. The Agreement may not be amended or
assigned except in a writing signed by both parties. A waiver by either party of
any of the terms and conditions of the Agreement in one or more instances will
not constitute a permanent waiver of the terms and conditions.

XVII.  NOTICES.

    Notices provided shall be in writing and sent by certified mail, return
receipt requested. Notices to RiskWise will be sent to 1010 West St. Germain
Street, Suite 300, St. Cloud, MN 56301, Attention: Gordon O. Meyer. Notices to
US Search will be sent to 5401 Beethoven Street, Los Angeles, CA 90066,
Attention: Bernard May.

XVIII.  SIGNING FEE.

    RiskWise represents that no fees or any other compensation were paid to any
employee of US SEARCH in consideration for entering into this Agreement. In the
event that RiskWise offers any sign on fee or any other compensation in
consideration for entering into this Agreement, those fees will be paid directly
to US SEARCH and not to its employees directly.

XIV.  PUBLICITY AND USE OF NAME.

    The parties will not make public announcements or press releases concerning
this Agreement or the transactions contemplated hereby without the prior written
consent of the other party.

RISKWISE, L.L.C.   US Search.com Inc.
By: /s/ Gordon O. Meyer
 
By: /s/ Brent Cohen

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Title: President
 
Title: Chief Executive Officer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Signature:
 
Signature:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Date:
 
Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

11

***
Confidential

--------------------------------------------------------------------------------




EXHIBIT A—LICENSED SERVICES


***

12

***
Confidential

--------------------------------------------------------------------------------




Exhibit B


***

13

***
Confidential

--------------------------------------------------------------------------------

***

14

***
Confidential

--------------------------------------------------------------------------------

***

15

***
Confidential

--------------------------------------------------------------------------------

***

16

***
Confidential

--------------------------------------------------------------------------------




EXHIBIT C—PRICES AND FEES


***

SALES SUPPORT

Concurrent with the execution of this Agreement, US Search agrees to pay the
Advance Payment to RiskWise. RiskWise shall draw down upon these funds as may be
necessary to support US Search. Exhibit E outlines RiskWise's sales support
obligation during the term of the Agreement. The parties will determine support
in subsequent months. US Search is responsible for costs associated with
circuits or leased line charges that may be incurred at its end.

PRODUCT DEVELOPMENT

Custom product development (requested by US Search) required of RiskWise would
be subject to RiskWise's then existing model development fees. Furthermore, the
parties shall separately contract for custom product development projects.

17

***
Confidential

--------------------------------------------------------------------------------




EXHIBIT D—TECHNICAL SERVICE AND SUPPORT SPECIFICATIONS


As a part of the Agreement between RiskWise, L.L.C. ("RiskWise") and US
Search.com Inc., ("US Search"), RiskWise and US Search agree to the following
service support amendments.

In consideration of the mutual covenants herein contained, the parties hereby
agree as follows:

Section 1. DEFINITIONS

The following definitions apply to the service level text that follows beginning
in Section 2.

1.1Data Services.  The application services described in the Agreement as
including, but not limited to Information Services offered to US Search by
RiskWise.

1.2Releases.  Any new version of the Data Services provided by RiskWise and/or
any Software Update. Periodic Releases include bug fixes, processing
enhancements, and product enhancements.

1.3Low Priority Incident.  A situation where there is no or little impact on US
Search's business operations. Examples of Low Priority incidents include
reporting or questions about return data.

1.4High Priority Incident.  A critical situation/failure caused by the Data
Services such that US Search cannot conduct business (i.e., transactions cannot
be processed or connections cannot be established to RiskWise servers).

1.5Support Hours.  Support hours for Low Priority Incidents are normal business
hours on the days Monday through Friday, excluding holidays as recognized by
RiskWise. Support hours for High Priority Incidents are 24 hours a day, 7 days a
week, 365 days a year.

1.6Platform Support.  Platform Support includes US Search network diagnosis, US
Search network repair, US Search network configuration, third party software
problem diagnosis, third party software configuration, third party software
installation and third party software problem resolution. Platform Support is
not provided by RiskWise.

Section 2. SCOPE OF SERVICES

During the Agreement, RiskWise shall render the following services in support of
the Data Services provided to US Search.

2.1RiskWise Contact Information.  RiskWise shall allow US Search to report Data
Services problems via telephone, e-mail, and cell phone to seek assistance from
RiskWise. US Search and RiskWise agree that e-mail will generally be used for
low priority incidents and requests and that telephone and cellular phones will
be used for high priority incidents. Refer to Page 10 for contact names, phone
numbers, and e-mail addresses to facilitate escalation procedures by RiskWise or
US Search.

US Search should expect that e-mails and telephone calls to RiskWise are
generally handled during the course of RiskWise's normal business hours
8:30 a.m. to 5:00 p.m. Central Standard Time for low and high priority
incidents. Contact via cell phone can also take place during normal business
hours or at any other time for a high priority incident.

2.2RiskWise Response Terms.  RiskWise shall respond to Low Priority Incidents as
quickly as possible within two business days after notification via e-mail or
telephone call to RiskWise.

RiskWise will respond to High Priority Incidents within one hour after speaking
with a RiskWise contact person (no voice mail). Further definition of RiskWise's
response to these various priorities is listed below.

18

***
Confidential

--------------------------------------------------------------------------------

Low Priority Incidents.  RiskWise will respond to US Search within two business
days or a mutually agreed upon timeframe by RiskWise and US Search, with the
status and timing of the applicable resolution for Low Priority Incidents.

High Priority Incidents.  RiskWise will immediately begin an investigation to
identify the service problem and make every reasonable attempt to provide a
resolution or an operational workaround within 4 hours. The 4-hour timeframe is
not a guaranteed timeframe and the actual time will be based on the actual
circumstances of the incident.

2.3Incident Report and Communication.  RiskWise will maintain a report
containing all incidents opened by US Search. The report will include the
priority level, date and time incident was reported by US Search, date and time
that RiskWise responded, step(s) taken by RiskWise including status updates to
US Search, and date of final resolution.

2.4System Availability.  RiskWise will guarantee 99.5% system availability as it
relates to RiskWise's application and network during any thirty (30) day period.
RiskWise will not be responsible for failures that are out of RiskWise's control
such as communication circuit outage, natural disasters, etc.

2.5Response Time.  Average response time (between submission of input and
receipt by US Search of output) per transmission submitted should be less than
or equal to three (3) seconds, as measured over the total number of transactions
sent to RiskWise via a dedicated line or frame relay circuit during any thirty
(30) day period.

2.6Network Support.  In Providing Circuit Setup RisklWise will

Section 3. US SEARCH REQUIREMENTS

3.1US Search Contact Information.  US Search agrees to designate one primary
contact person and a minimum of two alternate contact personnel to communicate
with RiskWise regarding support issues. US Search shall provide all contact
information to RiskWise and US Search will notify RiskWise of any changes in
this information. Contact information shall include full names, phone numbers,
and email addresses and shall be sent to RiskWise via email
(support@risk-wise.com).

3.2US Search Notification Terms.  US Search agrees to notify RiskWise of changes
to US Search system that may impact the Data Services. US Search shall be solely
responsible for such changes that have a negative impact on the Data Services
and RiskWise support personnel. US Search agrees to document in writing the
nature of the incident with sample accounts, etc. to assist RiskWise in problem
resolution.

3.3Network Support.  US Search in providing circuit set up will establish, pay
for, and maintain connection loops between US Search and Circuit Provider
(Sprint, AT&T, MCI WorldComm) and with RiskWise's assistance establish, pay for
and maintain connection loops between RiskWise and Circuit Provider (Sprint,
AT&T, MCI WorldComm).

Technical Support:

A.  During Business Hours (Monday - Friday 8:00 am CST to 5:00pm CST):

1.Help Desk *** or ***—Ask for Help Desk

2.Dedicated Technical Support Line ***.

3.Jon Moog's Direct Line ***.

19

***
Confidential

--------------------------------------------------------------------------------

4.Greg Neeser's Direct Line ***.

B.  During Off Hours:

1.Dedicated Technical Support Line ***.

2.Jon Moog's Direct Line ***.

3.Greg Neeser's cell phone ***.

C.  Lower Priority Support:

    e-mail Greg Neeser at ***

20

***
Confidential

--------------------------------------------------------------------------------




Exhibit E—Sales Support


1.Marketing Materials—RiskWise agrees to provide consultation and feedback in
the creation of sales brochures and marketing materials in support of US
Searches' marketing of the RiskWise Information Services.

This will include PowerPoint presentations that define the product offerings and
underscore the value to the customer. RiskWise will also consult with US Search
in developing product collateral materials in support of the US Search sales
organization.

2.Sales Training—RiskWise agrees to provide sales training to the US Search
sales organization in support of sales of the RiskWise Information Services.

The sales training will be conducted at US Searches offices in Los Angeles,
California at a date and time mutually agreeable to the parties. Training of the
US Search sales organization will include the following objectives:

A.An understanding of the product offerings.

B."Walk through" of a typical sales call.

C.Frequently asked questions and answers.




3.Sales Support—RiskWise agrees to provide sales consultants in support of the
US Search sales organization's sales of the RiskWise Information Services.

Upon seven days advance notice from US Search RiskWise will assign a RiskWise
Sales Consultant to the US Search sales organization in support of a
presentation of the RiskWise Information Services to a prospective customer.

During normal business hours the RiskWise sales support team may be reached as
identified below.

During Business Hours (Monday - Friday 8:00 a.m. CST to 5:00 p.m. CST):

Account Management ***.

-Sheri Baker

Sales Consultants ***.

-Pat Murn and Todd Ampe

The resources that will provide on-going support to the US Search relationship
include:


Gordy Meyer
Mark Doman
Kevin Fox
Pat Murn
Greg Neeser
Greg Cruze
Karen Fuchs
 
Chris Stoeckel
Todd Ampe
Sheri Baker
Rob Poganski
Nancy Deaton
Jon Moog
Dave Gilmore

RiskWise reserves the right, without notice, to add or delete any specific
resources dedicated to the US Search relationship, provided that the overall
level of support is not diminished.

21

***
Confidential

--------------------------------------------------------------------------------




EXHIBIT F—Sample SubAgreement

AGREEMENT
BETWEEN
RISKWISE, L.L.C. AND
      


--------------------------------------------------------------------------------

    THIS AGREEMENT is made effective as of            ,      and is by and
between RiskWise, L.L.C. with offices at 1010 West St. Germain Street, Suite
300, St. Cloud, MN 56301 ("RiskWise") and            with a principal place of
business at            ("Client");

1.RiskWise provides a variety of information services; and

2.Client has a need to use a variety of information services in its business
processes; and

3.RiskWise and Client now desire to enter into an agreement ("Agreement")
whereunder RiskWise will provide the information services outlined below.

    THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for good and valuable consideration, the sufficiency of which are
hereby acknowledged, the parties intend to be legally bound and do hereby agree
as follows:

I.  SERVICES TO BE PROVIDED:

A.  Description of Services

    During the term of this Agreement, RiskWise will provide a variety of
information services to Client as Client may reasonably request from time to
time. Client will pass an electronic information file to RiskWise on an as
needed basis which may contain name, address, Social Security Number, phone
numbers and other known information which is relevant to RiskWise providing the
requested information services. Upon receipt of client information, RiskWise
will automatically process the information and provide the services that
correspond to the service request code submitted by the Client.

    In providing these information services, RiskWise may utilize the following
proprietary products (or other proprietary products that it may develop in the
future):

•                                         

•                                         

•                                         

•                                         

B.  Pricing for RiskWise Services

    RiskWise shall be compensated for providing its services hereunder in
accordance with the pricing matrix set forth on Exhibit A attached hereto.

    Client acknowledges responsibility for payment on all records submitted to
RiskWise and processed by RiskWise. RiskWise shall invoice Client for all
information services on a monthly basis. Client shall pay RiskWise within thirty
days of the invoice date.

22

***
Confidential

--------------------------------------------------------------------------------

II.  CLIENT SUPPORT TO RISKWISE

As part of this Agreement, Client agrees to provide the following support to
RiskWise:

•The ability to publicly utilize Client as a reference site and to work with
designated contact person within the Client organization that would be
authorized to discuss RiskWise's services with potential other users of RiskWise
services.

•A testimonial letter (one page) that could be utilized by RiskWise in the
marketing of its services.

III. RISKWISE WARRANTY

RiskWise warrants that the services to be performed hereunder shall be performed
in accordance with good and acceptable industry practice. RiskWise shall use
reasonable efforts to ensure that its information services are provided in an
accurate and timely fashion. Notwithstanding the foregoing, neither RiskWise nor
any third party data provider makes any warranties of any type regarding the
accuracy of the information services.

IV. USES OF DATA

(a)The Client is specifically prohibited from using RiskWise's scores or other
data services, in whole or part, as a factor in establishing any consumer's
eligibility for credit, insurance, employment purposes, or any other permissible
purpose of consumer reports as defined by the FCRA. It is permissible for the
Client to use the information to verify prospective customer information, to
determine whether to authorize purchases or to request additional information
from the prospective customer via telephone, mail or e-mail communication, to
confirm or verify the information provided on the prospective customer's order
or application. It is expressly forbidden for Client to take "adverse action" as
defined by the FCRA on any customer request using information supplied by
RiskWise pursuant to this Agreement.

(b)Client represents and warrants that its use and/or disclosure of the RiskWise
scores or other data services shall be in accordance with Individual Reference
Service Industry Principles (developed by the Individual Reference Services
Group ("IRSG")), as such principles currently exist and as they may be modified
in the future. Specifically, Client shall ensure that RiskWise scores or other
data services are accessed and utilized by Client in a secure and controlled
manner, including, but not limited to, data security and limiting data access to
personnel that have a legitimate business reason to see such information. In
addition, Client agrees that it will limit its use of the RiskWise scores or
other data services to fraud prevention and detection, data verification, debtor
location and general risk management services.

V.  CHANGES IN LAW

If as a result of any change in applicable law (including the note limitation
guidelines or principles issued by the IRSG), order or ruling of any judicial or
administrative body, or a change in the terms under which information or data is
provided to RiskWise by any third party data provider, RiskWise believes in good
faith that this Agreement cannot be performed as written without violating
applicable law or the requirements of any contract with a third party data
provider, RiskWise may modify this Agreement to the extent necessary to assure
that the parties will be in compliance with the requirements of applicable law
or such contract. Such modification may include, without limitation, the
elimination or substitution of certain data or modification of the pricing
schedule to reflect increased

23

***
Confidential

--------------------------------------------------------------------------------

data acquisition costs. In addition, without limiting RiskWise's rights under
the immediately preceding two sentences, in the event that any state or federal
agency or any third party asserts that activity by the parties hereto violates
applicable law or any such contract, Client agrees that RiskWise shall have the
right, following written notice to Client, to terminate this Agreement
immediately, without penalty, financial obligation, or liability of any kind to
Client or any individual or entity working on behalf of or in concert with
Client. In such cases, Client shall remain liable for payment for all services
provided prior to the effective date of such termination.

VI. INSURANCE

RiskWise shall at times during the term of this Agreement maintain general
comprehensive liability insurance and personal injury liability insurance
(errors and omissions) in aggregate limits of no less than $1,000,000 and
automobile and workers compensation insurance, in aggregates required by law, to
insure against accidents and negligent acts of RiskWise and its employees, that
results in injuries to third parties.

VII. TERM AND TERMINATION

This Agreement shall be effective as of            ,      and shall continue for
a period of one (1) year (the "Initial Term"). Thereafter, unless terminated in
writing by either party at least thirty (30) days prior to the end of the
Initial Term (or any Renewal Term (as defined below)), this Agreement will
continue for successive terms of one year (each such successive term is a
"Renewal Term").

Either party may terminate this Agreement at any time for breach by the other
party upon providing written notice of termination. Each party shall be provided
a cure period of thirty (30) days, after receipt of written notice of breach, to
cure the breach. Breach of this Agreement by either party includes, without
limitation, the following circumstances: (a) failure to perform any material
obligation hereunder that remains uncured after thirty (30) days prior written
notice; (b) the admission in writing of the inability to pay debts generally as
they become due or the taking of any corporate action tantamount to such
admission; (c) ceasing to do business as a going concern; (d) making any
assignment for the benefit of creditors. Notwithstanding the previous sentence,
RiskWise may terminate this Agreement at any time, and without further notice,
if Client has failed to pay any invoice within 60 days of the date of such
invoice. In the event this Agreement is terminated pursuant to this section,
Client shall remain liable for payment for all services provided prior to the
effective date of such terminate.

VIII.  CONFIDENTIALITY

The term "Confidential Information," as used in this Agreement, shall include
all business, commercial, customer, or financial information of RiskWise or its
affiliates or Client or its affiliates, now in existence or hereafter created.
Neither party may reveal Confidential Information belonging to the other party
to any individual or entity not a party to this Agreement without the express
written consent of that party. Upon expiration or termination of this Agreement
for any reason, with or without cause, the limited right to use the Confidential
Information granted by this Agreement shall immediately terminate, and neither
party nor anyone permitted access by that party under this Agreement shall have
any further right to use Confidential Information belonging to the other party
in any way. Upon the request of Client, RiskWise agrees to delete from
RiskWise's data storage any information provided by the Client, including but
not limited to Client's files, and return or destroy all materials received from
Client.

24

***
Confidential

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term "Confidential Information" shall not
include any portion of such information which either party can establish by
clear and convincing evidence to have: (1) become publicly known without breach
of this Agreement; or (2) been known by either party without obligation of
confidentiality, prior to disclosure of such Confidential Information to the
other party; (3) been received in good faith by either party from a third-party
source having the right to disclose such information.

IX.  INDEMNIFICATION

Each party agrees to mutually indemnify and hold each respective company, their
affiliates, officers, directors, employees and agents harmless from any and all
damages, costs and expenses, including reasonable attorney's fees, that may
arise from, or may be attributable to errors, omissions or fault of the other
party in performing the terms and conditions of this Agreement. Mutual
indemnification will survive the termination of the Agreement.

X.  RISKWISE RESPONSIBILITIES

RiskWise shall (a) comply with all applicable laws while performing the services
set forth in this Agreement; (b) obtain all necessary consents and
authorizations prior to providing services; (c) ensure that none of the services
will infringe on the proprietary or ownership rights of any party; and
(d) calculate, report, and remit all sales, use and excise, or similar taxes
related to its performance of service.

XI.  INDEPENDENT CONTRACTOR

RiskWise shall perform the services as an independent contractor, and nothing
contained in the Agreement or otherwise shall be deemed to create any
employment, partnership, or joint venture between RiskWise and Client. RiskWise
acknowledges that Services provided are solely within its control and neither
RiskWise nor any of its employees will hold itself out as anything but an
independent contractor to Client.

XII.   RIGHT TO AUDIT

Client agrees that RiskWise may, from time to time, audit Client with respect to
Client's uses of RiskWise's scores or other data services provided hereunder to
verify compliance with Article IV and Client will reasonably cooperate in such
audits. Client agrees to provide RiskWise with monthly reports calculating the
amount due RiskWise hereunder and to permit and reasonably cooperate with any
audits by RiskWise of such reports. Client further agrees to cooperate in any
audits of Client's use of the RiskWise scores or other data services requested
by any of RiskWise's third party data providers.

XIII.  DATA RECIPROCITY

(a)Client agrees to contribute its applicant data, the data returned by
RiskWise, all confirmed fraudulent and charge-off account information, dialed
digit information for all fraud and charge-off accounts and performance data for
model refinement, to RiskWise on a monthly basis during the term of this
Agreement.

(b)Client agrees to allow RiskWise to use Client-furnished data in the following
aspects of RiskWise's business, provided that such use does not conflict with
Client's business or Confidential Information. Client agrees that RiskWise can
utilize Client data in RiskWise's list screening, order screening and scoring
services only. RiskWise specifically agrees that Client's raw data and
information furnished will not be provided or returned, in any fashion, to any

25

***
Confidential

--------------------------------------------------------------------------------

other RiskWise client. Client information will only be used internally by
RiskWise and/or its affiliates for validation, verification, fraud or high-risk
detection and scoring.

XIV.   FORCE MAJEURE

In the event performance by RiskWise under this Agreement is delayed by reason
of fire, war, civil disobedience, strike, weather or any other cause beyond
RiskWise's reasonable control, such delayed performance shall not be a default
under this Agreement.

XV.  GOVERNING LAW

This Agreement, and the obligations of the parties hereunder, shall be governed
and interpreted in accordance with the laws of the state of Minnesota in effect
from time to time during the term hereof.

XVI.   FINAL AGREEMENT/AMENDMENT

This Agreement is the complete Agreement between the parties and supersedes any
prior oral or written agreement concerning the subject matter (including,
without limitation, any confidentiality agreement entered into by the parties).
If any provision of the Agreement is held invalid or unenforceable, the
remaining provisions will remain in effect. The Agreement may not be amended or
assigned except in a writing signed by both parties. A waiver by either party of
any of the terms and conditions of the Agreement in one or more instances will
not constitute a permanent waiver of the terms and conditions.

XVII.  NOTICES

Notices provided shall be in writing and sent by certified mail, return receipt
requested. Notices to RiskWise will be sent to 1010 West St. Germain Street,
Suite 300, St. Cloud, MN 56301, Attention: President. Notices to Client will be
sent to            , Attention:            .


RISKWISE, L.L.C.
 
     

--------------------------------------------------------------------------------


By:
 
By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Title:
 
Title:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Signature:
 
Signature:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Date:
 
Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

26

***
Confidential

--------------------------------------------------------------------------------


Exhibit A

Pricing

RISKWISE CLIENT INFORMATION

CONSUMER PRIVACY


RiskWise Supports And Enforces Consumer Privacy. In Order To Support Our
Data Privacy Initiatives, RiskWise Requires The Following Information.

--------------------------------------------------------------------------------


Formal Name of Entity:
 
 
Federal ID Number:
 
  Address:    
Description of Business:
 
 


--------------------------------------------------------------------------------

    Client agrees that it will limit its use of the RiskWise data and services
to fraud prevention and detection, data verification, debtor location, and
general risk management services.

--------------------------------------------------------------------------------


Client Representative:
 

                                         
Title:
 
                                         
Signature:
 
                                         
Date:
 
                                         


--------------------------------------------------------------------------------

27

***
Confidential

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.28
AGREEMENT BETWEEN RISKWISE, L.L.C. AND US SEARCH.COM INC.
EXHIBIT A—LICENSED SERVICES
Exhibit B
EXHIBIT C—PRICES AND FEES
EXHIBIT D—TECHNICAL SERVICE AND SUPPORT SPECIFICATIONS
Exhibit E—Sales Support
EXHIBIT F—Sample SubAgreement AGREEMENT BETWEEN RISKWISE, L.L.C. AND
Exhibit A Pricing RISKWISE CLIENT INFORMATION CONSUMER PRIVACY
